Exhibit 10.1 EMPLOYMENT AGREEMENT This Employment Agreement dated and effective as of August 31, 2015, 2015 (this " Agreement ") is entered into by and between Omega Protein Corporation, a Nevada corporation with headquarters in Houston, Texas (the " Company " or " Omega "), and Mark Livingston (the " Employee "). WHEREAS, the Company desires to employ the Employee on the terms and conditions set forth herein; and WHEREAS, the Employee desires to be employed by the Company on such terms and conditions. NOW, THEREFORE, in consideration of the foregoing and the mutual provisions contained herein, and for other good and valuable consideration, the parties hereto agree with each other as follows: 1.
